Citation Nr: 0535219	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The Board remanded the case in August 2005 for the veteran to 
be scheduled for a videoconference hearing.  The veteran was 
scheduled for such a hearing in October 2005, but failed to 
appear without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered abandoned.  

The issue of entitlement to service connection for 
hypertension is decided herein while the other issues on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Hypertension was not present in service or for many years 
afterward, and is not related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and the incurrence or aggravation of such during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the veteran was provided the 
required notice in a letter mailed in April 2002, before the 
initial adjudication of his claim.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide the information and any necessary authorization to 
enable the RO to obtain such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that service medical records and all 
pertinent evidence identified by the veteran have been 
obtained.  In addition, the veteran has been afforded a VA 
examination.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Where a veteran served for at least 90 days during a period 
of war, and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A review of the service medical records shows that on 
separation examination in October 1967, the veteran's 
cardiovascular system was clinically normal.  His blood 
pressure reading was 140/80.  The earliest medical evidence 
of record of hypertension is dated in 1999, more than 30 
years after the veteran's discharge.  Moreover, at a March 
2002 VA examination, the veteran reported a 14-year history 
of hypertension, which would still date its onset to more 
than 20 years following his discharge from service.  The 
veteran has submitted no medical evidence of a nexus between 
his military service and hypertension, although he has been 
specifically requested to submit such evidence.  

In light of the absence of any medical evidence suggesting 
that hypertension was present within one year of the 
veteran's discharge from service and the absence of any 
medical evidence of a nexus between the veteran's current 
hypertension and his military service, the Board must 
conclude that the preponderance of the evidence is against 
the claim.   


ORDER

Entitlement to service connection for hypertension is denied.  



REMAND

The veteran contends that service connection is warranted for 
a left knee disorder, a right foot disorder and for 
arthritis.  In this case it is noted that a November 1966 
service medical record reveals that the veteran sustained 
shrapnel wounds to the left wrist and right leg.  In January 
1967 the veteran reported a history of edema of the left knee 
with weakness and pain.  It was noted that his range of 
motion was good with no current symptoms of swelling.  A 
February 1967 record shows that the veteran had a history of 
a right medial malleolus fracture without deformity.  It was 
noted that his foot was currently swollen and painful.

A private medical record dated in June 1999 reflects that the 
veteran suffered a fall at home that same month.  He had had 
knee pain since that time.  A July 1999 private medical 
report notes a diagnostic impression of internal 
degerangement of the left knee.  

In a January 2002 VA treatment record, it was noted that the 
veteran complained of right lower extremity pain and 
swelling.  He said that his right foot had been painful for 
approximately 1 month.  He denied any injury but reported a 
history of shrapnel in the right foot.  A history of gout was 
also noted.  A VA medical record dated in April 2002 notes 
that the veteran was seen complaining of right foot pain of 
approximately 10 years' duration.  The veteran related that 
he did not remember any specific injury to the right foot.  
Radiographic studies noted early degenerative changes in the 
anterior compartment of the left knee with slight narrowing 
of the medial compartment of the knee.  X-rays of the right 
foot showed that there were calcifications but the soft 
tissue appeared otherwise normal.  The bony elements were 
intact without evidence of injury or bone destruction.  

On foot examination in March 2002, the diagnostic impression 
pertaining to the right foot was pain of unclear etiology.  
Examination of the left knee revealed mild swelling in the 
inferior patellar area.  The diagnosis was degenerative joint 
disease of the left knee.  It was noted that the examiner did 
not review the claims file or any other of the veteran's 
medical records in connection with the examination.  

In the opinion of the Board, an additional VA examination is 
warranted to determine the nature and etiology of the 
veteran's left knee and right foot disorders, and the 
etiology of any arthritis in any other claimed joints.  

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center in Washington, D.C. for the following 
actions:  

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession, and to provide 
identifying information and any necessary 
authorization to enable VA to obtain any 
other records, not already of record, 
pertaining to post-service treatment or 
evaluation of the disabilities at issue.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent records identified but 
not provided by the veteran.  In any 
event, the RO or the AMC should obtain a 
copy of all pertinent VA medical records 
for the period since March 2002.

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of all currently 
present disorders of the veteran's left 
knee and right foot, and the etiology of 
arthritis in any other claimed joints.  
The claims folder must be furnished to 
and reviewed by the examiner.  All 
necessary diagnostic tests should be 
completed and all pertinent findings 
should be reported in detail.  

With respect to each currently present 
disorder of the veteran's left knee, 
right foot and any arthritis present in 
any other claimed joints, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  

The complete rationale for all opinions 
expressed must also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

6.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all of the relevant 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


